

113 S2714 IS: World War I American Veterans Centennial Commemorative Coin Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2714IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Blunt (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the centennial of World
			 War I.1.Short titleThis Act may be cited as the
			 World War I American Veterans
			 Centennial Commemorative Coin Act.2.Findings;
			 purpose(a)FindingsCongress finds that—(1)the year 2018 is the 100th anniversary of
			 the signing of the armistice with Germany ending World War I battlefield
			 hostilities;(2)on April 6, 1917, the United States entered World War I by declaring
			 war
			 against Germany;(3)2,000,000
			 American soldiers served overseas during World War I;(4)more than 4,000,000 men and women from the United States served in uniform during
			 World War
			 I;(5)the events of 1914
			 through 1918 shaped the world and the lives of millions of people for
			 decades;(6)more than 9,000,000 soldiers worldwide lost their lives between 1914 and 1918;(7)the centennial of
			 the involvement of the United States in World War I offers an opportunity
			 for people in
			 the
			 United States to commemorate the commitment of their predecessors;(8)Frank Buckles, the
			 last American veteran from World War I, died on February 27, 2011;(9)Mr. Buckles was the last
			 direct American link to the war to end all wars;(10)while other great
			 conflicts, including the Civil War, World War II, the Korean War, and the
			 Vietnam War, have all been memorialized on United States commemorative
			 coins,
			 there currently is no coin to honor the brave veterans of World War
			 I; and(11)the 112th Congress established the World
			 War I Centennial Commission to plan, develop, and execute programs,
			 projects,
			 and activities to commemorate the centennial of World War I.(b)PurposesThe
			 purposes of this Act are to—(1)commemorate the
			 centennial of	the involvement of the United States in World War I; and(2)honor the more than 4,000,000 men and women from the United States who served during World War
			 I.3.Coin
			 specifications(a)$1 silver
			 coinsThe Secretary of the
			 Treasury (hereafter in this Act referred to as the Secretary)
			 shall mint and issue not more than 350,000 $1 coins to commemorate the
			 centennial of the involvement of the United States in World War I, each of
			 which shall—(1)weigh 26.73
			 grams;(2)have a diameter of
			 1.500 inches; and(3)contain 90 percent
			 silver and 10 percent copper.(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.4.Design of
			 coins(a)Design
			 requirements(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the centennial of
			 the involvement of the United States in World War I.(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—(A)a designation of
			 the value of the coin;(B)an inscription of
			 the year 2018; and(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.(b)SelectionThe
			 design for the coins minted under this Act shall be selected by the
			 Secretary
			 based on the winning design from a design competition
			 described in subsection (c).(c)Design
			 competition(1)In generalThe Secretary shall hold a competition and provide
			 compensation for the winner of the contest to design the obverse and
			 reverse of the coins
			 minted under this Act.(2)Manner of competitionThe competition
			 required by this subsection shall be held in the following manner:(A)The competition shall be judged by an expert jury—(i)chaired by the Secretary; and(ii)consisting
			 of—(I)3
			 members from the Citizens Coinage Advisory Committee, who shall be elected
			 by
			 the Committee; and(II)3 members from the Commission of Fine Arts, who shall be
			 elected by the Commission.(B)The Secretary
			 shall determine compensation for the winning design, which shall be not
			 less
			 than $5,000.(C)The Secretary may
			 not accept a design for the competition unless a plaster model accompanies
			 the
			 design.5.Issuance of
			 coins(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used
			 to strike any particular quality of the coins minted under this Act.(c)Period for
			 issuanceThe Secretary may issue coins under this Act only during
			 the period beginning on January 1, 2018, and ending on December 31, 2018.6.Sale of
			 coins(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—(1)the face value of
			 the coins;(2)the surcharge
			 provided in section 7(a) with respect to the coins; and(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.(c)Prepaid
			 orders(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of the coins.(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.7.Surcharges(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale
			 of
			 coins issued under this Act shall be paid by the Secretary to the World
			 War I
			 Centennial Commission, consistent with section 8.(c)Unused funds
			 upon terminationIf, upon the termination of the World War I
			 Centennial Commission, there remains a balance of funds from surcharges
			 received from the Secretary pursuant to this section, the Commission shall
			 transfer the funds to the general fund of the Treasury.(d)AuditsThe World War I Commission shall be subject to the audit requirements of section 5134(f)(2) of
			 title 31, United States Code, with regard to the amounts received under
			 subsection (b).(e)Limitation(1)In generalNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance
			 under
			 this Act of any coin during a calendar year if, as of the time of the
			 issuance, the issuance of the coin would result in the number of
			 commemorative
			 coin programs issued during the calendar year to exceed the annual 2
			 commemorative
			 coin
			 program issuance limitation under section 5112(m)(1) of title 31, United
			 States
			 Code.(2)GuidanceThe Secretary may issue guidance to carry out this subsection.8.Financial
			 assurancesThe Secretary shall
			 take such actions as may be necessary to ensure that—(1)minting and
			 issuing coins under this Act will not result in any net cost to the United
			 States Government; and(2)no funds,
			 including applicable surcharges, shall be disbursed to any recipient
			 designated
			 in section 7 until the total cost of designing and issuing all of the
			 coins
			 authorized by this Act (including labor, materials, dies, use of
			 machinery,
			 overhead expenses, marketing, and shipping) is recovered by the United
			 States
			 Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United
			 States Code.